Citation Nr: 0733196	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1963.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois (hereinafter RO).  


FINDING OF FACT

The competent evidence of record does not show that bilateral 
hearing loss is related to the veteran's military service.  


CONCLUSION OF LAW

Hearing loss was not in or aggravated by service and 
sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in July 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, and the veteran has been 
afforded a VA Compensation and Pension examination.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).


II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  There are some disabilities, including sensorineural 
hearing loss, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or 


when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The audiometric testing at service entrance showed normal 
hearing and the remaining service medical records do not 
reflect treatment for hearing loss.  While the veteran has 
contended that such testing did not take place, audiometric 
testing was accomplished at the August 1963 separation 
examination.  Such testing, as interpreted by a VA examiner 
in November 2004 who reviewed the reports from this testing, 
demonstrated normal hearing.  This same examiner also found 
after November 2004 audiometric testing, which demonstrated 
hearing loss disability as defined by 38 C.F.R. § 3.385, that 
"[b]ecause [the] veteran had a completely normal audiogram 
at discharge, his hearing loss is not a result of the 
service."  The evidence of record does not otherwise reveal 
a medical record or opinion linking hearing loss to service, 
or that demonstrates the presence of sensorineural hearing 
loss within one years of service. 

As for the veteran's assertions that his bilateral hearing 
loss is related to service, to include the testimony to the 
undersigned that its is the result of his duties listening to 
communications as a "Morse intercept operator," such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, the claim for 
service connection for bilateral hearing loss cannot be 
granted.  Hickson, 12 Vet. App. at 253.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as there is no 
medical evidence linking bilateral hearing loss to service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
 
ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


